DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 5-24-2021.  
Examiner‘s Comments
3.	Examiner notices applicant’s remarks filed on May 24, 2021 on pages 6-7 where applicant’s response describes the driving mechanical of a sound producing device as compare the driving mechanical as shown in Van Gilst EP3,133,829A1 Fig 1.  Where the examiner reads the driving mechanical of a sound producing device in claim 1 being enabled as shown in applicant’s fig 1, embodiment 1 page 8 of the applicant’s specification.

Examiner notes the vibration of main vibration component that is directly driven and the vibration of the first sound producing membrane that is indirectly driven via an air pressure change to produce two sounds respectively in the main sound producing cavity and in the first cavity.  The two sound outputted respectively from the first sound outlet hole and the second sound outlet hole converge together to produce a mixed sound transmitted to the external environment.  The vibration of the first sound producing membrane that is indirectly driven via air pressure change has a certain lag relative to the vibration of the main vibration component that is directly driven. In addition, a reverberation effect is caused by the sound produced by the first sound membrane 31 (e.g., transmitted through the second sound outlet hole 6) being mixed with the sound produced by the main vibration component 33 (e.g., transmitted through the first sound outlet hole 5).

	Allowable Subject Matter
4.	Claims 1-11 allow.
	The following is an examiner’s statement of reasons for allowance:
                 It would not have been obvious to a person of ordinary skill in the art to implement wherein the driving mechanism is configured to drive the main vibration component to 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653